The plaintiffs in error were tried and convicted on an information charging that in Carter county, February 18, 1925, they did have in their possession 14 three ounce bottles of whisky, with the unlawful intention of selling the same. On their trial the jury returned verdicts finding them guilty as charged, and fixing the punishment of each at a fine of $75, and imprisonment in the county jail for 30 days. From the judgments rendered on the verdicts they appeal.
The errors assigned relate to rulings of the court in the admission of evidence, and question the sufficiency of the evidence to sustain the convictions.
The evidence shows that officers executing a search warrant issued against a drug store in the town of Rexroat, operated by the defendants, and the residence of the defendant Sheafor, adjoining such drug store, found 15 three-ounce bottles containing corn whisky, in a garage attached to the drug store. The defendants were both present at the time. The defendants did not testify.
We think the evidence is ample to sustain the verdict, and, finding no error prejudicial to the substantial rights of the defendants, the judgments appealed from are affirmed.
EDWARDS and DAVENPORT, JJ., concur.